DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 11/10/2022 is acknowledged.  Claims 1, 2, 6, 10, 11, 21 have been amended.  Claim 24 has been added.  Claims 7, 9, 12, 19 and 23 have been cancelled. Claims 1-6, 8, 10-11, 13-18, 20-22 and 24 are pending.  Claims 3, 8, 13-18, 20-22 are withdrawn from consideration as being to a non-elected invention.   
However, in view of Applicant’s amendment, the species election directed to the claims 3, 8, 13-18, 20-22 withdrawn from consideration as being drawn to a non-elected are rejoined and are therefore under examination. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/30/2021 is hereby withdrawn. Claims 1-6, 8, 10-11, 13-18, 20-22 and 24 are under examination in this Office action. 
 In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Previous Rejection
2.	The status of the previous rejections:
(a)  	The objection to the claim 1 is withdrawn in view of Applicant’s amendment of the claim.
(b)	The claim rejections under 35 USC 112(b) directed to the claims 1-2, 4-7, 9-12 and 21 are withdrawn in view of Applicant’s amendment of the claims.
(c)	The claim rejection directed to claims 1, 2, 4-7, 9-12 and 21 as being unpatentable over Bau et al in view of Pregibon et al in view of Ball et al and further in view of Chatterjee et al is withdrawn in view of Applicant’s amendment of the claims.

New Ground(s) of Rejection
THE NEW GROUND(S) OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIMS:
Claim Objections
3.	Claims 1, 20, and 24 are objected to because of the following informalities: 
(a)	The spacing for “nano material” is incorrect.
(b)	The spacing for the comma (,) in line 10 is incorrect.
(c)	The colon (:) behind NO is missing.  It is suggest changing SEQ ID NO to ---SEQ ID NO: --- Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-6, 8, 10-11, 13-18, 20-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1-6, 8, 10-11, 13-18, 20-22 and 24 is indefinite in the claim 1 at the recitation of the limitation (4) in parentheses in line 11 because it is unclear now the limitation in parentheses further defines or modify the limitation of the “microchamber” and thus a clear interpretation of the limitation cannot be determined.
(b)	Claim 1 lacks proper antecedent basis for “the desired RT-Lamp reaction” because no previous steps recite “a desired RT-Lamp reaction” or multiple Rt-Lamp reactions to select from.  It is suggested amending the claim such that the claim language agrees.
(c) 	The claim 1-6, 8, 10-11, 13-18, 20-22 and 24 is indefinite in the claim 1 at the recitation of “(DNA probe)” and in claim 6 at the recitation of “(probe)” in parentheses because it is unclear how the limitation further defines or modifies the limitation preceding which recites “double modified DNA oligonucleotide probe harboring 6-FAM and a di-deoxy nucleotide included at its 5’ and 3’ terminal respectively”.  Clarification is required.
(d)	Claim 1 lacks proper antecedent basis for “the loop regions” because no prior steps recite formation of or the presence of loop regions of RT-Lamp products.  It is suggested amending the claims such that the claim language.
(e)	Claims 1-6, 8, 10-11, 13-18, 20-22 and 24 are indefinite in the claim 1 at the recitation of “avoiding any cross-reactivity other than the target genome sequence and also avoiding amplification of the said DNA probes during said DNA amplification following said RT Lamp reaction” at the bottom of step (i) because it is unclear if the limitation is intended to be separate method step, and if so, how one is to achieve the results as no active step OR if these limitations are intended to be a property of the active steps of carrying out DNA probing and the analyte sample comprising RT LAMP reaction and DNA hybridization a single integrated step and if so, the limitation as currently recited does not provide a clear nexus between the step and the property.  Clarification is required as to Applicant’s intent.
(f)	Claim 1 lacks proper antecedent basis in the step (ii) at “said cooperatively disposed POC detector” because the prior steps do not recite a “cooperatively disposed POC detector or that the detector is disposed.  It is suggested the claim language such that the claim language agrees.
(g)	Claims 1-6, 8, 10-11, 13-18, 20-22 and 24 are indefinite in the claims 1 and 6 at the step which recites the limitation “whereby due to the capillary action by the force of surface tension” because it is unclear as to which step capillary action and surface tension occurs or which step applicant is referring to that is capable of the recited functions.   Clarification is required.
(h)	Claim 1 lacks proper antecedent basis in the step (ii) page 2 at the recitation of “said bio-conjugate section” because no prior steps recite a bio-conjugate section of the microfluidic paper substrate.  It is suggesting the claims such that the claim language agrees.
(i)	Claim 3 is indefinite at the recitation of the abbreviation “LFA” flow buffer because abbreviations often have more than one meaning in the art.  It is suggested inserting the full name of the abbreviation into the claim.
(j)	Claim 6 is indefinite at the recitation of “preferably about” because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
(k)	Claim 13 lacks proper antecedent basis at the recitation of “the single stranded loop region” because neither the claim 1 from which it depends nor the steps of claim 13 recites “a single stranded loop region”.  It is suggested amending the claims such that the claim language agrees.
(l)	Claim 18 is indefinite at the recitation of “the method as claimed in any one of the claims 1” because of improper claim language.  Additionally, the limitation “carried out involving sequences as hereunder” is improper Markush language.  It is suggested amending the claim language to recite ---The method as claimed in the claim 1, comprising using primer sequences modified for SARS-CoV2 detection selected from the group consisting of: ---.
(m)	Claim 20 is indefinite and appears to comprise of steps redundant to steps recited in the claim 1 with regards to the “labeled primers”.  Likewise, the claim 20 comprise of improper claim language.  It is suggested changing “including” to ---comprising---.
(n)	Claim 22 is indefinite at the recitation of “preferably about” because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Michlitsch (US 20120264116) tach a method and apparatus for point of care nucleic acid amplification and detection which comprises a fully integrated, sample-to-answer molecular diagnostic instrument that optionally may be used in a multiplexed fashion to detect multiple target nucleic acid sequences of interest and that optionally may be configured for disposal after one-time use. Optionally, sample preparation is fully or partially achieved via heat treatment and/or using a filter paper, such as a chemically treated filter paper, e.g., an FTA card. The instrument preferable utilizes an isothermal nucleic acid amplification technique, such as loop-mediated isothermal amplification (LAMP), to reduce the instrumentation requirements associated with nucleic acid amplification. Detection of target amplification may be achieved, for example, via detection of a color shift or fluorescence in a dye added to the amplification reaction (see abstract and entire document).  While Michlitsch teaches some aspects of the instant invention, the reference does not teach the combination of method steps and combined apparatus components recited in the instant invention.

Conclusion
7.	No claims are allowed.  However, the claims have not been rejected under prior art. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637